Tel: 212-238-9600

April 27, 2005

SHN Enterprises, Inc.
Attn: Steven H. Newman
24342 La Masina
Calabasas, CA 91302

Dear Steve:

Reference is hereby made to the letter dated March 1, 2002, as amended on
March 12, 2004 (the “Letter Agreement”), by and between The St. Paul Companies,
Inc and SHN Enterprises, Inc. (“SHN Enterprises”) regarding the terms and
conditions of the consulting arrangement between SHN Enterprises and Platinum
Underwriters Reinsurance, Inc. (the “Company”). This letter (the “Letter
Amendment”) amends the Letter Agreement to replace Section 6 in its entirety
with the following:

6. Expenses.

The Company shall reimburse you for all reasonable expenses and disbursements in
carrying out your consulting services under this Letter Agreement in accordance
with Company policy as in effect from time to time. In addition, effective as of
March 1, 2005, the Company will pay you an allowance at the annual rate of
$75,000 for office, secretarial, and administration services payable on the
fifteenth day of each month in substantially equal monthly installments.

All other terms and conditions of the Letter Agreement remain in full force and
effect. This Letter Amendment is intended to be a binding obligation upon the
Company and you. If this Letter Amendment correctly reflects your understanding,
please sign and return one copy to me for the Company’s records.

Platinum Underwriters Reinsurance, Inc.

By: /s/ Michael D. Price



      Michael D. Price
President and Chief Underwriting Officer

The above Letter Amendment correctly reflects our understanding, and I hereby
confirm my agreement to the same.

SHN Enterprises, Inc.

By: /s/ Steven H. Newman



      Steven H. Newman
President

